Citation Nr: 1307531	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-37 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2012), the appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The Veteran had active service from September 1972 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO), which denied service connection for lumbar spine, right knee and left knee disabilities.

In a December 2010 decision, the Board also denied the claims and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  A December 2011 Order of the Court granted the parties' Joint Motion for Partial Remand (JMPR), vacating and remanding the Board's denial of the service connection claims for a lumbar spine disability, a right knee disability and a left knee disability.  

In February 2008, the Board remanded the appeal for further development.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Based on the evidence of record and to most accurately reflect the nature of the claim, the service connection claim for a lumbar spine disability has been recharacterized on the title page.  

In June 2008, the Veteran appeared at a hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is in the Veteran's file.  

The issues of entitlement to service connection for a right knee disability and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

Service treatment records reflect that the Veteran was treated for low back pain in June 1973 and in July 1973, and on both occasions was provided a diagnosis of a mild strain.  

During an August 2003 Social Security Administration (SSA) orthopedic examination, the Veteran provided an account of experiencing low back pain and of injuring his back in service.  Based on current examination findings, the Veteran was provided a diagnosis of lumbosacral derangement with limitation in range of motion.  

A June 2007 VA examination report documents the Veteran's account of low back symptomatology, relevant treatment history and currently diagnosed conditions; however, the examiner did not provide a relevant etiological opinion.  

Multiple VA lumbar spine treatment records are of record.  A December 2004 treatment record indicates the Veteran's history of chronic low back pain since service and the methods used to manage the symptoms.  During a March 2006 treatment, he again reported experiencing low back pain since his period of military service.  

At a November 2009 VA examination, the Veteran provided an account of sustaining lower back trauma in service and of continually experiencing relevant pain.  The examiner details the history of treatment associated with the condition, current examination findings and diagnosed lumbar degenerative disc disease.  The examiner then states that the diagnosed lumbar spine condition was not likely related to military service because the Veteran was treated for a strain in service, which does not result in the currently diagnosed lumbar spine condition.  

During his November 2012 VA examination, the Veteran provided his account of low back symptomatology, including experiencing continuous symptoms since separation.  The examiner describes the Veteran's low back in- and post-service treatment history, current examination findings and a diagnosis of degenerative disc disease of the lumbar spine.  Citing the Veteran's normal separation examination, the examiner then states that the currently diagnosed lumbar spine condition is not likely related to military service nor did it likely have its onset in service or within one year of separation.  

The Veteran provides a competent and credible account of lumbar spine symptomatology, including in-service trauma and continuous symptoms since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His account in this regard has been generally consistent, including his June 2008 Board testimony and, prior to that time, solely for the purpose of obtaining medical care  prior to initiating the claim.  Also, on a June 2003 claim for SSA benefits, before seeking VA compensation, the Veteran provided information tending to corroborate his account of in- and post-service symptomatology.  The aggregate of these factors render the Veteran's statements on these matters competent, credible and highly probative.   

The November 2009 and November 2012 VA lumbar spine examination opinions are inadequate.  The examiners fail to adequately address the Veteran's competent, credible and highly probative account of lumbar spine symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In fact, the reasoning provided improperly relies largely, if not entirely, on the absence of corroborating medical evidence, neglecting to consider or address competent evidence of continuity of symptomatology.  Thus, the November 2009 and November 2012 VA examination opinions are incomplete and  are of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Although no adequate medical opinion is of record, this is not fatal to the Veteran's claim.  Consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and highly probative account of in- and post-service lumbar spine symptomatology support the diagnosis of degenerative disc disease of the lumbar spine by medical professionals, satisfying the second and third elements of service connection by demonstrating a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. at 307; see also Savage, supra.   Service connection for degenerative disc disease of the lumbar spine is warranted.  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.  



REMAND

The November 2009 and November 2012 VA knee examination opinions are not adequate for rating purposes because the opinions rely largely, if not entirely, on medical evidence, or the lack thereof, without adequate consideration of the competent lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Further, a January 2013 formal finding of unavailability confirm that relevant VA treatment records are unavailable, and the absence of medical records alone is not probative evidence weighing against competent lay evidence of the Veteran's right and left knee symptomatology and treatment since separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An adequate examination opinion must be obtained on remand.  

The record suggests the Veteran receives regular VA treatment for right and left knee disabilities but records dated since June 2012 have not been associated with the claims folder nor are any such records available via the Virtual VA system.  Those records must be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his knee symptoms during and since service, including any possible relationship to military service.  Provide an appropriate amount of time to submit this evidence.  

2.  Obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's claimed knee conditions, dated since June 2012.  Any negative response(s) must be in writing and associated with the claims folder.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA knee examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to diagnose all right and left knee pathology, if any is present, specifically ruling in or excluding a diagnosis of degenerative joint disease.  Then, the examiner is to provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the left and right knee disabilities:

(i) had onset in-service or within one year of separation; 

(ii) are related to the Veteran's period of military service, including an August 1973 right knee treatment; 

(iii) were caused by a service-connected disability, specifically including degenerative disc disease of the lumbar spine; or 

(iv) were aggravated by a service-connected disability, specifically including degenerative disc disease of the lumbar spine.

The examination report must reflect consideration of both the medical and lay evidence of record (e.g., the Veteran's statements; an August 1973 right knee service treatment record; a March 2006 VA primary care note; and June 2007, November 2009 and November 2012 VA examination reports; a January 2010 VA right knee surgical report; etc.) and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

4.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either benefit remains denied issue a supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


